DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 September 2022 has been entered.

Response to Amendment
Applicant’s response, filed 15 September 2022, to the last office action has been entered and made of record. 
In response to the cancellation of claims 53 and 61, they are acknowledged and made of record.
In response to the amendments to the claims, they are acknowledged, supported by the original disclosure, and no new matter is added.
In response to the amendments to the claims, specifically addressing the objections to the claims of the previous Office action, the amended language has overcome the respective objections, and the objections have been withdrawn.
Examiner notes that currently claim 36 has been amended to include “or” to address the objection of claim 36 of the previous Office action, but is not visibly indicated as underlined.
In response to the amendments to the claims, specifically addressing the rejections under 35 U.S.C. § 112(b), of the previous Office action, the amended language of claim 36 and cancellation of claim 61 has overcome the respective rejections, and the rejections have been withdrawn.
Amendments to the independent claim 36 have necessitated a new ground of rejection for dependent claim 50 under 35 U.S.C. 112(d) / (pre-AA), 4th paragraph, for failing to further limit the subject matter of the claim upon which they depend. Please see below for the updated interpretations and rejections.

Examiner’s Comments
Examiner discussed a proposed Examiner’s amendment with Applicant’s representative on 18 October 2022 in regards to the pending rejection of this instant Office action of claim 50 under 35 U.S.C. 112(d) / (pre-AA), 4th paragraph, and Applicant’s representative indicated that they would review the subject matter of claim 36 and 50, and follow up with the Examiner. However, after an attempted follow up contact on 19 October 2022, the Examiner has not received any further response. Thus, the office action is being issued. 

Response to Arguments
Applicant's arguments filed 15 September 2022 have been fully considered but they are not fully persuasive.
In response to Applicant’s remarks on p. 10 of Applicant’s reply, that claim 50 has been amended to remove the overlap with the amended limitations of claim 36, the Examiner respectfully disagrees. 
Amended claim 36, which claim 50 is dependent upon via claim 42, is amended to recite, “a processor configured to: determine a working distance of a region of interest (ROI) from said intraoral scanner (IOS) using one or more images acquired by one or more of said plurality of imagers, select a baseline length separating a pattern projector of said plurality of projectors and an imager of said plurality of imagers, at a given time, based on said working distance, and automatically select said  pattern projector, and said imager for illumination and imaging the region of interest (ROI)”.
Claim 50 is amended to recite the subject matter of, “determine a representative distance to an acquired region of interest (ROI), wherein said processor is configured to select the baseline length according to said representative distance; and image the region of interest (ROI) using two optical modules separated by said selected baseline length”.
Examiner notes that the specification does not provide for distinction between the terms “working distance” and “representative distance” (where the only recitations of the “representative distance” is provided in p. 2, ln. 15-25 of the originally filed specification). As such, both claims 36 and 50 disclose selecting a baseline length based on or according to the “working distance” / “representative distance”, and imaging the region of interest using two optical modules / pattern projector and imager separated by the selected baseline length. 
Thus, the subject matter recited in claim 50 overlaps with and fails to further limit the disclosed subject matter of the claim 36 and 42.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 50 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Amended claim 36, which claim 50 is dependent upon via claim 42, is amended to recite, “a processor configured to: determine a working distance of a region of interest (ROI) from said intraoral scanner (IOS) using one or more images acquired by one or more of said plurality of imagers, select a baseline length separating a pattern projector of said plurality of projectors and an imager of said plurality of imagers, at a given time, based on said working distance, and automatically select said  pattern projector, and said imager for illumination and imaging the region of interest (ROI)”.
Claim 50 is amended to recite the subject matter of, “determine a representative distance to an acquired region of interest (ROI), wherein said processor is configured to select the baseline length according to said representative distance; and image the region of interest (ROI) using two optical modules separated by said selected baseline length”.
As the specification does not provide for distinction between the terms “working distance” and “representative distance” (where the only recitations of the “representative distance” is provided in p. 2, ln. 15-25 of the originally filed specification) and that both claims 36 and 50 disclose selecting a baseline length based on or according to the “working distance” / “representative distance”, and imaging the region of interest using two optical modules / pattern projector and imager separated by the selected baseline length, the subject matter recited in claim 50 overlaps with and fails to further limit the disclosed subject matter of the claim 36 and 42. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 36-37,39,40,42-49, 54-56, 58, 60, and 62 are allowed.

Claim 50 would be allowable if rewritten or amended / cancelled to overcome the rejection under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, set forth in this Office action.
Claims 51 and 52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and accordingly amended to overcome the rejection(s) under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, set forth in this Office action.

The following is an updated examiner’s statement of reasons for allowance: 
Regarding the subject matter of the amended independent claim 36, the prior art of record, alone or in combination, fails to fairly teach or suggest, combined with the other recited claimed subject matter, the following limitations:
“a plurality of imagers;
a plurality of pattern projectors, wherein each of the plurality of pattern projectors is configured to:	
project a pattern of structured light, and include a baseline length from each of said plurality of imagers; and
a processor configured to:
determine a working distance of a region of interest (ROI) from said intraoral scanner (IOS) using one or more images acquired by one or more of said plurality of imagers, 
select a baseline length separating a pattern projector of said plurality of pattern projectors and an imager of said plurality of imagers, at a given time, based on said working distance, and
automatically select said pattern projector and said imager for illumination and imaging the region of interest (ROI).” 

Previously cited Gandyra was cited to teach a scanner comprising a plurality of imagers and plurality of projectors (see Gandyra Fig. 1 and [0032]-[0035]). 
Previously cited LeGrand was cited to teach in a related and pertinent 3D modeling system using a depth camera and projectors at different baseline distances, selecting among different baseline lengths between a single camera relative to multiple projectors or a single projector relative to multiple cameras (see LeGrand col. 8, ln. 5-20, ln. 30-55).
However, the combined teachings of Gandyra, LeGrand, and the other cited prior art teachings, fail to further teach, alone or in combination, selecting a baseline length which separates a pattern projector from a plurality of pattern projectors and an imager from a plurality of imagers, at a given time, based on a determined working distance, and the automatic selection of the pattern projector and the imager.

Abe (US 2004/0041996) is pertinent in teaching range finder including a projector and multiple cameras with baseline lengths separating the optical axis of the cameras with the projectors (see Abe Fig. 16 and [0018]), and a range finder with two projectors and two cameras which observe stripe patterns projected from the two projectors to perform triangulation and perform a range measurement (see Abe [0075]-[0080]). However, Abe fails to further teach, alone or in combination, selecting a baseline length which separates a pattern projector and an imager, at a given time, based on a determined working distance, and the automatic selection of the pattern projector from said plurality of pattern projectors, and the imager from said plurality of imagers.

Lu et al. (US 2018/0318051) is pertinent in teaching a system and method for intraoral imaging which acquires structured light images from a region of interest to form a range image that characterizes the surface contour of the region of interest using a camera and a projector separated by a distance (see Lu Abstract and [0045]-[0047]). However, Lu fails to further teach, alone or in combination, a plurality of projectors and a plurality of cameras, where a distance separating a camera and a projector is selected based on a determined distance to an object being scanned. 

Duret et al. (US 2014/0146142) is pertinent in teaching a three dimensional measuring device for the dental field, where the device includes two optical systems using two camera (CCD/CMOS) sensors and a plurality of LEDs placed around the optical systems (see Duret Abstract and [0175]-[0180]), where the optical assembly can have at least two different focal lengths (see Duret [0186]-[0190]). However, Duret fails to further teach, alone or in combination, a plurality of pattern projectors wherein each of the plurality of pattern projectors is configured to project a pattern of structured light, and selecting a baseline length which separates a pattern projector and an imager, at a given time, based on a determined working distance. 

Further search and consideration of the prior art, failed to yield a fair teaching, alone or in combination, of the noted combination of claimed subject matter.
The documents listed in the IDS form, filed 15 September 2022 did not yield further relevant teachings or suggestions to the noted allowable subject matter. 

Regarding claims 37, 39, 40, 42-49, 54-56, 58, 60, and 62, they are dependent claims of independent claim 36, which incorporate the allowable subject matter of the independent claim 36 they depend from, and are therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661